This proceeding was instituted in this court by George B. Rigdon against Claypool  Wheeler, Associated Employers' Reciprocal, and the State Industrial Commission to reverse an order of the Industrial Commission denying the claimant compensation under the Workmen's Compensation Act. The questions involved are identical with the case of Walter Canode v. Claypool  Wheeler et al. (No. 12976, this day decided),86 Okla. 262, 207 P. 974, and the questions there decided control the questions involved in this case.
The order of the Industrial Commission is affirmed upon authority of the case of Canode v. Claypool  Wheeler et al. (No. 12976, this day decided).
HARRISON, C. J., and JOHNSON, ELTING, and NICHOLSON, JJ., concur.